Citation Nr: 0916396	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  08-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to restoration of a 10 percent disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, J.H., and D.B.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from December 1942 to 
November 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
North Dakota, which reduced the rating for the appellant's 
service-connected bilateral hearing loss from 10 to zero 
percent, effective August 1, 2008.  

In April 2009, the Board granted the appellant's motion to 
advance his case on the docket in light of his age.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


REMAND

The appellant contends that the reduction in the rating 
assigned to his service-connected bilateral hearing loss not 
warranted.  He argues that his hearing acuity has not 
improved and that he has a great deal of difficulty hearing 
other people talk, particularly in noisy environments.  He 
also reports that he had a hard time hearing people on the 
telephone.  See e.g. November 14, 2008, VA Form 9, Appeal to 
Board.  At an April 2008 predetermination hearing, the 
appellant testified that he had declined a political position 
he had been offered because he felt that he was unable to 
hear.  See Hearing Transcript at page 5.  

During this course of this appeal, the appellant has been 
afforded several VA audiology examinations.  Although the 
examiners provided the numeric audiometric test results, they 
failed to comment on the functional effects caused by the 
hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  Given the 
discussion above, the Board finds that further VA examination 
of the appellant is required prior to adjudication of this 
appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be scheduled for 
a VA medical examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  In addition to providing 
audiometric findings, the examiner must 
fully describe the effect of the 
appellant's hearing disability on his 
occupational functioning and his daily 
activities.  Any opinion offered must be 
supported by a clear rationale.

2.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claim, 
specifically documenting consideration of 
38 C.F.R. § 3.321.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



